Case 4:19-cv-04127-SOH-BAB Document 48                Filed 07/31/20 Page 1 of 2 PageID #: 159



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

 JASON SHANNON STEWART and
 ROBERT JASON DILLARD                                                                PLAINTIFFS


 v.                                   Case No. 4:19-cv-4127
                                      Case No. 4:19-cv-4128


 JANA TALLENT, et al.                                                              DEFENDANTS

                                       AMENDED ORDER

        The Court’s July 30, 2020 order (ECF No. 47) is hereby amended to state that the motion

 for default at issue in the order was filed by Plaintiff Robert Jason Dillard, not Plaintiff Jason

 Shannon Stewart.

        Before the Court is Plaintiff Robert Jason Dillard’s Motion for Entry of Default. (ECF No.

 42). Defendants have not responded and their time to do has passed. The matter is ripe for

 consideration.

        On October 1, 2019, Plaintiffs filed separate cases pursuant to 42 U.S.C. § 1943, alleging

 violations of their constitutional rights while incarcerated in the Howard County Detention Center.

 On June 3, 2020, the Honorable Barry A. Bryant, United States Magistrate Judge, granted

 Defendants’ motion to consolidate the two cases under the lead case number 4:19-cv-4127.

        On July 6, 2020, Plaintiff Dillard filed the instant motion for entry of default. He states

 that Defendants have violated two court orders by failing to meet deadlines set by Judge Bryant.

 Consequently, Plaintiff asks that the Court find Defendants in default.

        Entry of default is appropriate when “a party against whom a judgment for affirmative

 relief is sought has failed to plead or otherwise defend, and that failure is shown by affidavit or

 otherwise.” Fed. R. Civ. P. 55(a). Defendants have filed their answer, so entry of default against
Case 4:19-cv-04127-SOH-BAB Document 48                 Filed 07/31/20 Page 2 of 2 PageID #: 160



 them is not appropriate. To the extent that Plaintiff is instead asking the Court to find Defendants

 in default as some sort of sanction, the Court declines to do so because Defendants have not

 violated Judge Bryant’s orders. Judge Bryant ordered Defendants to file an amended summary

 judgment motion by July 2, 2020. Defendants did so. (ECF No. 36). Judge Bryant also ordered

 Defendants to file a response to Plaintiffs’ motion to compel, setting out specific objections to each

 discovery request at issue. After obtaining an extension of time to do so, Defendants complied.

 (ECF No. 41). If, for some reason, Plaintiffs did not receive copies of these filings, they may file

 a motion for an additional copy of those documents.

        For the above-stated reasons, the Court finds that Plaintiff Dillard’s motion for entry of

 default (ECF No. 42) should be and hereby is DENIED.

        IT IS SO ORDERED, this 30th day of July, 2020.

                                                               /s/ Susan O. Hickey
                                                               Susan O. Hickey
                                                               Chief United States District Judge




                                                   2
